 Case 2:15-cv-00522-JS Document 29 Filed 04/09/21 Page 1 of 9 PageID #: 714

                                                                 FILED
                                                                 CLERK
UNITED STATES DISTRICT COURT                           4:02 pm, Apr 09, 2021
EASTERN DISTRICT OF NEW YORK
                                                           U.S. DISTRICT COURT
---------------------------------------X
                                                      EASTERN DISTRICT OF NEW YORK
MARISA ANN TOTO,
                                                           LONG ISLAND OFFICE
                        Plaintiff,
                                                    MEMORANDUM & ORDER
           -against-                                15-CV-0522 (JS)

COMMISSIONER,
SOCIAL SECURITY ADMINISTRATION,

                    Defendant.
---------------------------------------X
APPEARANCES
For Plaintiff:      Charles E. Binder, Esq.
                    Law Offices -- Harry J. Binder and
                      Charles E. Binder, P.C.
                    485 Madison Avenue, Suite 501
                    New York, New York 10022

For Defendant:          Arthur Swerdloff, Esq.
                        United States Attorney’s Office
                        Eastern District of New York
                        271 Cadman Plaza East
                        Brooklyn, New York 11201

SEYBERT, District Judge:
           Charles     E.   Binder   (“Attorney   Binder”),     counsel     to

plaintiff Marisa Ann Toto (“Plaintiff”), moves pursuant to 42

U.S.C. § 406(b) (“Section 406(b)”) for an award of attorney’s fees

in the amount of $29,988.90, less a setoff of $5,800.00 for the

amount previously received under the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412.          (Motion, ECF No. 27; Support Memo,

ECF No. 27-4; Binder Aff., ECF No. 27-2.)                The Commissioner

responds that the resulting de facto hourly rate, i.e., $980.03,

has been considered by some courts within the Second Circuit to be
 Case 2:15-cv-00522-JS Document 29 Filed 04/09/21 Page 2 of 9 PageID #: 715



a windfall, thereby warranting a reduction in the award sought.

(See Response, ECF No. 28.)           For the reasons set forth below, the

Motion is GRANTED in the amount of $21,420.00.

                        PROCEDURAL HISTORY AND BACKGROUND

              On February 3, 2015, Plaintiff commenced this action

seeking reversal of the Social Security Administration (“SSA”)

decision      denying      Plaintiff’s        disability    insurance      benefits

application.        (See Compl., ECF No. 1.)            On August 16, 2016, the

undersigned        granted     Plaintiff’s     Motion    for   Judgment     on   the

Pleadings (see ECF No. 14), denied the Commissioner’s Cross-Motion

for Judgment on the Pleadings (see ECF No. 19), and remanded this

matter for further administrative proceedings.                 (See Memorandum &

Order, ECF No. 23.)            On November 8, 2016, the undersigned So-

Ordered the parties’ stipulation awarding Plaintiff $5,800.00 in

fees under EAJA and $400 in costs.               (See Stipulation & Order, ECF

No. 26.)

              On remand, Plaintiff was awarded disability insurance

benefits.      (See Binder Aff. ¶¶ 13-14.)           By Notice of Award dated

April   18,    2020,     the   SSA   informed     Plaintiff    that   it   withheld

$29,988.90         in   attorney     fees,     representing     25    percent       of

Plaintiff’s past-due benefits.               (Notice of Award, Ex. C (ECF No.

27-3) at 2, attached to Binder Aff.)

              In    connection     with   this   action,    Plaintiff      signed    a

retainer agreement with the Law Offices -- Harry J. Binder and

                                          2
    Case 2:15-cv-00522-JS Document 29 Filed 04/09/21 Page 3 of 9 PageID #: 716



Charles E. Binder, P.C. (the “Retainer Agreement”).             (See Retainer

Agreement, Ex. A (ECF No. 27-3), attached to Binder Aff.)                Under

the Retainer Agreement, Plaintiff agreed, among other things,

that:

              [i]f the appeal is successful and I am awarded
              past due benefits by the district court, the
              law firm is to receive twenty-five percent
              (25%) of the past due benefits due me and my
              family pursuant to 42 U.S.C. § 406 of the
              Social Security Act. Fees must be approved by
              the district court.

(Id., Part I.)

              Attorney Binder now seeks approval of $29,988.90 in

attorney fees, less the $5,800.00 EAJA setoff, as compensation for

30.6 hours of work performed at the district court level by his

law firm.     (See Binder Aff. ¶¶ 9, 11.)      More particularly, Attorney

Binder’s colleague, Daniel S. Jones (“Attorney Jones”), 1 spent 27.9

hour, the vast bulk of claimed time, on the following tasks: (1)

reviewing      various    files   and   the   administrative     record;    (2)




1  Attorney Binder does not indicate whether Attorney Jones is an
associate or partner of the law firm or how long he has been
practicing law.   (See Binder Aff. ¶10.)     Indeed, as a general
observation, Attorney Binder’s Affirmation is vague in its
details. Cf. Clayton v. Comm’r of Soc. Sec., No. 17-CV-4073, Bowes
Decl. (ECF No. 24), ¶¶ 30, 32 (E.D.N.Y. July 6, 2020)(providing
counsel’s: date of graduation from law school; number of years of
experience litigating Social Security cases at the administrative
level and in federal court; number of claimants represented with
respect to disability and non-disability determinations; number of
claimants represented at administrative hearings before the SSA;
and, hourly billing rate where representation proceeds on a non-
contingent fee basis).
                                        3
 Case 2:15-cv-00522-JS Document 29 Filed 04/09/21 Page 4 of 9 PageID #: 717



drafting the facts and procedural history; (3) outlining and

drafting legal arguments; (4) revising the draft brief for filing;

(5) reviewing the Commissioner’s brief and preparing a reply brief;

and (6) calculating EAJA fees.        (See Hours Itemization, Ex. B (ECF

No. 27-3, attached to Binder Aff.)        The Hours Itemization does not

indicate an hourly rate for Attorney Jones; nor is there any

indication in the record of Attorney Jones’ hourly rate charged in

non-contingency cases.        Rather, as to Attorney Jones, Attorney

Binder states, inter alia: “Prior to becoming a member of the bar,

Mr. Jones spent 8 years working as a non-attorney representative

of claimants at all levels of the administrative process before

the Social Security Administration”; Attorney Jones “was admitted

to the New York and New Jersey Bars upon graduation” but fails to

state what year that graduation occurred or what year(s) Attorney

Jones   was   admitted   to   those   state   bars;   and,   Attorney   Jones

“currently practices almost exclusively in the area of federal

court appeals of Social Security disability claims and has handled

over a thousand appeals across the country,” but does not indicate

if those appeals were undertaken as an attorney or as a non-

attorney representative.       (See Binder Aff. ¶ 10.)        As to the 2.7

hours Attorney Binder worked on this case, it was spent: (1)

reviewing the file; (2) dictating a letter to Plaintiff; (3)

dictating the Complaint; (4) reviewing and editing Plaintiff’s

opening brief; and (5) reviewing Plaintiff’s reply brief.               (See

                                      4
 Case 2:15-cv-00522-JS Document 29 Filed 04/09/21 Page 5 of 9 PageID #: 718



Hours Itemization, Ex. B.)           He avers that his “background in this

field includes a number of years working almost exclusively on

Social Security disability cases both at the administrative and

federal    court    level”     and   that       he    has   “handled     thousands   of

administrative hearings and federal appeals.”                      (See Binder Aff.

¶12.)     He does not indicate an hourly rate he charges for non-

contingency cases.

            Attorney Binder asserts that his claim for $29,988.90 in

attorney fees is appropriate since it represents 25 percent of the

retroactive benefits awarded to Plaintiff, to which he is entitled

under the Retainer Agreement, and that “all the windfall factors

weigh     against   a    finding     that       the    requested    fees    here     are

excessive.”    (See Support Memo at 2-4.)               While “defer[ring] to the

Court   regarding       [an]   appropriate       reduction,”       the   Commissioner

states that “[c]ourts in the Second Circuit have in some cases

considered an hourly rate in this range[, i.e., the de facto hourly

rate of $980.03,] to be a windfall” and, therefore, find awarding

lower rates to be appropriate.           (Response at 2 (omitting footnote

collecting cases).)

                                     DISCUSSION

            Under Section 406(b)(1)(A), a district court may award

an attorney who successfully represents a claimant a “reasonable

fee . . . not in excess of 25 percent of the total of the past-

due benefits to which the claimant is entitled.”                    Where, as here,

                                            5
 Case 2:15-cv-00522-JS Document 29 Filed 04/09/21 Page 6 of 9 PageID #: 719



there is a contingency fee arrangement, “the district court’s

determination of a reasonable fee under § 406(b) must begin with

the agreement, and the district court may reduce the amount called

for by the contingency agreement only when it finds the amount

unreasonable.”       Wells v. Sullivan, 907 F.2d 367, 371 (2d Cir.

1990).   In determining whether a fee is unreasonable, the Court

should consider: “(1) whether the retainer was the result of fraud

or   overreaching;    (2) whether     the    attorney    was   ineffective     or

caused unnecessary delay; (3) whether the fee would result in a

windfall to the attorney in relation to the services provided; and

(4) the risk of loss the attorney assumed by taking the case.”

Kazanjian   v.   Astrue,   No.     09-CV-3678,    2011   WL    2847439,   at   *1

(E.D.N.Y. July 15, 2011) (citing Wells, 907 F.2d at 372).

            The proposed fee of $29,988.90 is at the 25 percent

statutory    cap,    and   there    are     no   allegations     of   fraud    or

overreaching with respect to the Retainer Agreement (see, e.g.,

Response at 2 (“The Commissioner finds no evidence of fraud or

overreaching.”)); nor does the Court find any.                 Thus, the only

question is whether the proposed award of $29,988.90 for 30.6 hours

of work would result in a windfall to Plaintiff’s counsel.                Courts

have “identified several relevant considerations as to whether a

requested award of attorney’s fees would constitute a windfall:

            (1) whether the attorney’s efforts were
            particularly successful for the plaintiff;
            (2) whether the effort expended by the

                                       6
    Case 2:15-cv-00522-JS Document 29 Filed 04/09/21 Page 7 of 9 PageID #: 720



              attorney   is   demonstrated    through   non-
              boilerplate pleadings and arguments that
              involved both real issues of material fact and
              required legal research; and (3) whether the
              case was handled efficiently due to the
              attorney’s experience in handling social
              security cases.


Morris v. Saul, No. 17-CV-0259, 2019 WL 2619334, at *2 (E.D.N.Y.

June 26, 2019).       Further, “[a]lthough the reviewing court may not

use the lodestar method to calculate the fee due, a record of the

number of hours spent on the case in federal court may assist a

court in determining whether a given fee is reasonable.” Benton v.

Comm’r of Soc. Sec., No. 03-CV-3154, 2007 WL 2027320, *2 (E.D.N.Y.

May 17, 2007)(quoted by the Morris court).

              As noted, $29,988.90 for 30.6 hours of work results in

a de facto hourly rate of $980.03 per hour.            While Plaintiff’s

counsel is correct that courts have approved fee awards in the

social security context that exceed the de facto hourly rate in

this case (see Support Memo at 2-3), “this Court must exercise

its own discretion to determine ‘whether the requested amount is

so large as to be a windfall to the attorney.’”             Morris, 2019 WL

2619334, at *3, n.4 (quoting Wells, 907 F.2d at 372). 2

              Having considered the windfall factors, the Court finds

that, in this instance, the request for $29,988.90 would constitute


2 In Morris, the court noted that the subject de facto hourly rate
of $923.07 “greatly exceed[ed] [Plaintiff’s counsel’s] standard
rate” of $450.00 per hour. Morris, 2019 WL 2619334, at *3.
                                        7
 Case 2:15-cv-00522-JS Document 29 Filed 04/09/21 Page 8 of 9 PageID #: 721



an unreasonable amount of fees to Plaintiff’s counsel.                           See id.

(“[C]ourts in this Circuit have repeatedly found that de facto

rates    above    $500       per   hour    in       social    security       cases     are

unreasonable.”) (collecting cases).                  Instead, an award of $21,420

for 30.6 hours of work is reasonable; the awarded fee translates

into an hourly rate of $700, compensating Attorney Binder above

the market rate.            See Savage v. Comm’r of Soc. Sec., No. 15-CV-

5774, 2020 WL 3503218, at *2 (E.D.N.Y. June 29, 2020)(awarding fee

at reduced amount where the requested fee amount produced a de

facto hourly rate of $1,000; finding, inter alia, awarded “fee

translates into an hourly rate of $700” which compensated counsel

“above   the     market      rate”).      Indeed,      this   amount       is    adequate

compensate, especially considering that it was Attorney Jones who

performed the supermajority of work in this case; it further takes

into account “the time [Attorneys Jones and Binder] spent on the

case, the risks that [Attorney Binder’s law firm] accepted in

undertaking      the    representation         of    Plaintiff   on    a     contingency

basis, and the successful result . . . obtained for [the] client.”

Gonzalez v. Comm’r of Soc. Sec., No. 10-CV-2941, 2019 WL 1507843,

at *2 (E.D.N.Y. Apr. 5, 2019); see also Warren v. Astrue, No. 06-

CV-2933,   2011        WL    5402493,     at    *1    (E.D.N.Y.       Nov.      7,   2011)

(“[A]lthough $25,000 is a substantial sum for 38 hours of work

[with a de facto hourly rate of $657.89], it does not constitute

a windfall when balanced against the excellent result counsel

                                           8
 Case 2:15-cv-00522-JS Document 29 Filed 04/09/21 Page 9 of 9 PageID #: 722



obtained    and   the    risk   of   loss   inherent     in    the   retainer’s

contingency    arrangement.”).        Further,   an    award    of   $21,420.00

“satisfies the underlying policy goal of ensuring that claimants

have qualified counsel representing them in their social security

appeals.”    Gonzalez, 2019 WL 1507843, at *2.

            Finally, “if fee awards are made to a claimant’s attorney

under both the EAJA and § 406(b), the attorney must refund the

claimant the amount of the smaller fee.”          Morris, 2019 WL 2619334,

at *2.     Plaintiff’s counsel recovered $5,800.00 in attorney fees

under the EAJA and, as required, has agreed to remit that amount

to Plaintiff from the payment awarded under Section 406(b).

                                  CONCLUSION

            Accordingly, IT IS ORDERED that Plaintiff’s counsel’s

motion for attorney fees under Section 406(b) is GRANTED to the

extent that Attorney Binder is awarded $21,420.00.

            IT IS FURTHER ORDERED that upon receipt of this award,

Attorney    Binder      shall   promptly    refund    Plaintiff      $5,800.00,

representing the EAJA fees already received by counsel.

            The case remains CLOSED.

                                            SO ORDERED



                                            _/s/ JOANNA SEYBERT   __
                                            Joanna Seybert, U.S.D.J.

Dated:      April 9th__, 2021
            Central Islip, New York

                                       9
